WEIS, Circuit Judge,
dissenting.
As the majority points out, New Jersey’s present legislative policy recognizes graduates of osteopathic medical schools as fully competent in every respect to practice medicine and surgery. This legislative policy was underscored nearly two decades ago by the New Jersey Supreme Court when it discredited “the notion that doctors of osteopathy are merely cultists and may not safely be permitted to associate with doctors of medicine Greisman v. Newcomb Hospital, 40 N.J. 389, 403, 192 A.2d 817 (1963). The defendants conceded in the district court that “each accredited osteopathic medical school provides medical education, which is equal in both substance and quality to that which is provided in a non-osteopathic medical school.”1
In 1939, the legislature amended the Medical Practices Act so that “the practice of medicine and/or surgery shall be deemed to include, inter alia, the practice of osteopathy.” NJ.Stat.Ann. § 45:9-5.1 (West 1978). The Board did not respond to the legislative judgment with ungrudging acceptance. Even though its authority is restricted to the issuance of a “license ... to practice medicine and surgery,” N.J.Stat. Ann. § 45:9-16, the Board still requires that the degree designation of “M.D.” or “D.O.” be imprinted following the physician’s name on each license — a practice not contemplated by the statute, or authorized by any rule.
The Board has compounded the discredited distinction between the two types of practitioners by enforcing a “Degree Designation Rule,” N.J.A.C. 13:35-4.1, as well as an “Advertising Rule,” N.J.A.C. 13:35-6.13. The former regulation provides that “a physician licensed to practice medicine and surgery in the State of New Jersey shall identify himself only by that degree designation (M.D. or D.O.) which imprinted [sic] on the license....” Similarly, Rule 13:35-6.13, which regulates advertising and solicitation, directs that in any publication providing information to the public, the physician designate his “license degree.” Thus, the Board’s licensing practice and rules perpetuate a distinction between allopathic and osteopathic physicians which the enabling statute does not authorize, and, indeed, was' intended to eliminate.
As justification for its Advertising Rule, the Board cites the provisions of a 1977 New Jersey statute, N.J.Stat.Ann. § 45:9-16, in which the legislature specified approved forms of advertising by license holders and required that their “professional degree” be included in publications, listings and signs. This statute — whose constitutionality is doubtful because it restricts professional advertising, see In re R. M. J., --- U.S. ---, 102 S.Ct. 929, 71 L.Ed.2d 64. (U.S.1982) — supports a policy of requiring each licensee to disclose his “degree” to the public. Unlike the reference to “license degree” in Rule 13:35-6.13, the statute speaks of “professional degree.” Since the legislature obviously has not delegated to the Board of Medical Examiners the power *679to confer professional degrees — an authority vested in institutions of higher learning, N.J.Stat.Ann. § 18A:3-1 et seq. (West 1978) — it is logical to conclude that the statutory phrase “professional degree” refers to a recognized academic degree.
Yet the Board has not observed this limitation. Foreign medical school graduates (FMGs), who have not been granted the academic degree of doctor of medicine, or who, in some cases, hold no professional academic degree at all, are issued licenses by the Board imprinted with the “M.D.” suffix.
In defending its licensing practices for FMGs and osteopaths, the Board advances two arguments: (1) training in foreign schools is more akin to American medical schools than it is to osteopathic institutions, and (2) the public is entitled to know the background of licensees to whom it looks for health care.
The Board’s position is seriously flawed. First, in trying to fit the schooling received by FMGs into the mold of either allopathic or osteopathic disciplines, the Board exceeds its statutory authority. As noted earlier, the statute only gives the Board the power to license individuals for the practice of “medicine and surgery.” By unilaterally imposing the allopathic-osteopathic distinction on licenses issued, the Board is simply continuing the earlier invidious tradition of equating the status of a physician with an M.D. degree, a policy plainly contrary to the expressed legislative aim.
The purported justification that the public should have accurate information about the training of the licensee is inconsistent with actual practice. The Board’s policy of licensing FMGs as M.D.’s, promotes deception, not disclosure, since it is conceded that many of the FMGs do not in fact hold an M.D. degree. Many foreign medical schools are of high quality, and the training their graduates receive compares favorably with that given in those American schools which award the M.D. or D.O. degree. But that is not universally true, and it is not denied that in some instances, foreign medical training does not meet American standards. Yet, under the Board’s current practice, both those persons who graduate from an approved American medical school and those persons who have had foreign training — some of whom are not even graduates — receive the same “license degree.”
The misleading nature of the designation is extended even further by the Board’s rule on advertising, since it requires the physician to utilize his “license degree,”— not his “academic” or “professional” degree — on signs and in directories. Thus, the Board’s practice with respect to the “license degree” conferred on FMGs does not inform the public but actually leads it to assume, erroneously, that the FMG was awarded an M.D. degree from an American medical school.2
The Board seemingly recognized the dubiety of its policy when in 1979 it proposed to change its degree designation practice. The proposed rule would have required that a licensee designate himself simply as authorized to practice medicine and surgery, or some specialty, e.g., “Dr. John Doe, licensed to practice medicine and surgery.” FMGs would only be allowed to use such an identification. Graduates of American allopathic and osteopathic schools, who elected to do so, could use their academic degree, e.g., “John Smith, M.D.” or “John Smith D.O.,” as the case may be.
This proposal resulted in several hundred letters of protest. Not unexpectedly, most came from FMGs and students studying abroad who objected to the provision because it would prevent them from identifying themselves as “M.D.’s.” In spite of the fact that the proposed rule conformed to legislative intent, the Board withdrew the proposal and has continued the old, objectionable practice.
*680Since the Supreme Court of New Jersey has not been called upon to decide the issue presented here, we must predict how that court would interpret the state’s Medical Practices Act. It is conceded that there is no express authority for the Board’s actions, and so its defense must rely on implied power. In assessing whether a particular administrative action has statutory authorization, “the reviewing court may look beyond the specific terms of the enabling act to the statutory policy sought to be achieved by examining the entire statute in light of its surroundings and objectives.” New Jersey Guild of Hearing Aid Dispensers v. Long, 75 N.J. 544, 562, 384 A.2d 795, 804 (1978); In re Suspension of Heller, 73 N.J. 292, 374 A.2d 1191 (1977). Any agency action is defective where it is not statutorily authorized or is arbitrary or unreasonable. 384 A.2d at 804. “[A] court is bound to override an administrative construction where it is clearly contrary to the plain meaning of the statute.” Service Armament Co. v. Hyland, 70 N.J. 550, 562, 362 A.2d 13, 19 (1976); Kingsley v. Hawthorne Fabrics, 41 N.J. 521, 197 A.2d 673 (1964). See also, Ford Motor Credit Co. v. S. E. Barnhart & Sons, Inc., 664 F.2d 377 (3d Cir. 1981).
Some indication of the New Jersey Supreme Court’s view of the Medical Practices Act may be gleaned from Greisman v. Newcomb Hospital, supra, and Falcone v. Middlesex County Medical Society, 34 N.J. 582, 170 A.2d 791 (1961). In Greisman, a licensed osteopath was excluded from the staff of a private hospital because of a by-law that limited staff admission to graduates of medical schools approved by the American Medical Association. The court held that the public interest and justice required rejection of the by-law as arbitrary. 192 A.2d at 825. Similarly, in Falcone, the court struck down a county medical society requirement that denied membership to an osteopath because he had not studied at a medical school approved by the AMA. 170 A.2d at 799.
These two cases demonstrate that the New Jersey Supreme Court has an overall commitment to the non-discrimination policy adopted in the Medical Practices Act. It appears to me, therefore, that the court would be strongly disposed to strike down the discriminatory licensing policy that the Board has pursued with respect to osteopaths and FMGs.
Because I find a statutory violation, I do not meet the constitutional issues discussed by the majority. We differ on the question of statutory interpretation presented here, and it is unfortunate that there are no governing New Jersey decisions to guide us. That is not an unusual situation, however, and occurs all too frequently when litigants rush to the federal courts with a constitutional attack before fully exploring the state law issues. Resort to the state court in the first instance here might well have yielded an authoritative decision on state law, making a federal constitutional challenge unnecessary.3 Litigants should remember that we are to approach constitutional issues only after state grounds have been exhausted. Hagans v. Lavine, 415 U.S. 528, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974). Indeed in this case the district court might well have considered whether Pullman abstention was in order. See Babbitt v. United Farm Workers National Union, 442 U.S. 289, 99 S.Ct. 2301, 60 L.Ed.2d 895 (1979); Colorado River Water Conservation District v. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976); Railroad Commission of Texas v. Pullman, 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941).
*681Because I am convinced that the Board acted in excess of its powers and contrary to the enabling statute, I would reverse the judgment of the district court.

. The district court observed, “the New Jersey College of Osteopathic Medicine and the New Jersey College of Medicine share the same facilities for instruction in the basic sciences during the first two years. They share the same rooms, labs, and instructors, and the examinations are the same.”


. The record shows that two patients left Dr. Eatough because he had a D.O. degree, rather than an “M.D.” designation. Clearly, then, he suffers harm under the board’s policy because a member of the public might be led to consult an FMG whose training was inferior, but who is permitted — indeed required — to designate himself as an “M.D.”


'. The parties have relied upon Oliver v. Morton, 361 F.Supp. 1262 (N.D.Ga.1973), and Maceluch v. Texas State Bd. of Med. Examiners, No. CA-3-77-1498-G (N.D.Tex. July 10, 1981). In the latter case the court was called upon to construe a state statute and thus it is not pertinent to the legitimacy of the administrative regulation here. In Oliver, plaintiffs attacked a practice of the state Board of Medical Examiners, similar to the one challenged here, as not consonant with state law. Rather than reaching the issue of whether the regulation complied with the state statute — a question about which it had substantial doubt — the court decided that there had been a constitutional violation. Cf. Siler v. Louisville & Nashville R.R. Co., 213 U.S. 175, 29 S.Ct. 451, 53 L.Ed. 753 (1909).